Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 18 December 2019 and 30 September 2020 have been considered by the examiner.

Allowable Subject Matter
Claims 1-10 are allowed.  Prior art of record does not teach the claimed core product comprising, inter alia, “a second block body…a second resin injection portion extending from the third end surface to the fourth end surface; a second solidified resin provided in the second resin injection portion; and a second gate mark integrated with the second solidified 20resin and protruding outward more than the fourth end surface, and wherein the first core block and the second core block are stacked such that the second end surface and the third end surface face each other” (claim 1) or “forming a second core block by injecting a molten resin into a second resin injection portion extending from a third end surface to a 5fourth end surface of a second block body, such that a second solidified resin is provided in the second resin injection portion and that a second gate mark is integrated with the second solidified resin and protrudes outward more than the fourth end surface; and stacking the first core block and the second core block 

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BURTON S MULLINS whose telephone number is (571)272-2029. The examiner can normally be reached 9-5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas C Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                                                                                                                                                    /BURTON S MULLINS/Primary Examiner, Art Unit 2832